Exhibit 10.2

Execution Version

 

 

 

GUARANTEE AND SECURITY AGREEMENT

made by

LMRK GUARANTOR CO. 2 LLC,

as Guarantor

in favor of

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Indenture Trustee

Dated as of November 30, 2017

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 1.

 

DEFINED TERMS

     1

1.1

 

Definitions

     1

1.2

 

Other Definitional Provisions

     2

SECTION 2.

 

GUARANTEE

     3

2.1

 

Guarantee

     3

2.2

 

No Subrogation

     3

2.3

 

Amendments, etc. with respect to the Obligations

     3

2.4

 

Guarantee Absolute and Unconditional

     3

2.5

 

Reinstatement

     4

SECTION 3.

 

GRANT OF SECURITY INTEREST

     4

SECTION 4.

 

REPRESENTATIONS AND WARRANTIES

     5

4.1

 

Title; No Other Liens

     5

4.2

 

Perfected First Priority Liens

     5

4.3

 

Jurisdiction of Organization

     5

4.4

 

Guarantor Representations

     5

SECTION 5.

 

COVENANTS

     6

5.1

 

Payment of Obligations

     6

5.2

 

Existence; Qualification

     6

5.3

 

Maintenance of Perfected Security Interest; Further Documentation

     6

5.4

 

Changes in Name, etc

     6

5.5

 

Notices

     7

5.6

 

ERISA

     7

5.7

 

Indebtedness

     7

5.8

 

Liens

     7

5.9

 

Contingent Obligations

     7

5.10

 

Fundamental Change

     7

5.11

 

Single Purpose Covenants

     7

5.12

 

Bankruptcy

     10

SECTION 6.

 

REMEDIAL PROVISIONS

     10

6.1

 

Rights with respect to the Issuer Interest

     10

6.2

 

UCC and Other Remedies

     11

6.3

 

Extinguishment of Obligations

     11

SECTION 7.

 

THE INDENTURE TRUSTEE

     12

7.1

 

Indenture Trustee’s Appointment as Attorney-in-Fact, etc

     12

7.2

 

Duty of Indenture Trustee

     12

7.3

 

Filing of Financing Statements

     12

7.4

 

Authority of Indenture Trustee

     12

7.5

 

Concerning the Indenture Trustee

     13

 

i



--------------------------------------------------------------------------------

SECTION 8.

 

MISCELLANEOUS

     13

8.1

 

Amendments in Writing

     13

8.2

 

Notices

     13

8.3

 

No Waiver by Course of Conduct; Cumulative Remedies

     13

8.4

 

Enforcement Expenses; Indemnification

     13

8.5

 

Successors and Assigns

     14

8.6

 

Counterparts

     14

8.7

 

Severability

     14

8.8

 

Section Headings

     14

8.9

 

GOVERNING LAW

     14

8.10

 

Submission To Jurisdiction; Waivers

     14

8.11

 

Acknowledgements

     15

8.12

 

Releases

     15

8.13

 

WAIVER OF JURY TRIAL

     15

8.14

 

No Petition

     15

8.15

 

No Recourse

     15

SCHEDULES

    

Schedule 1

 

Notice Addresses

  

 

ii



--------------------------------------------------------------------------------

GUARANTEE AND SECURITY AGREEMENT

GUARANTEE AND SECURITY AGREEMENT (this “Agreement”), dated as of November 30,
2017 made by LMRK Guarantor Co. 2 LLC, a Delaware limited liability company (the
“Guarantor”), in favor of Wilmington Trust, National Association, not in its
individual capacity but solely as indenture trustee (in such capacity, the
“Indenture Trustee”) under the indenture, dated as of November 20, 2017 (as
amended, supplemented or otherwise modified from time to time, the “Indenture”),
among LMRK Issuer Co. 2 LLC, a Delaware limited liability company (the
“Issuer”), LMRK Propco LLC, a Delaware limited liability company (“Propco”) and
LD Tall Wall III LLC, a Delaware limited liability company (“Tall Wall 3” and,
together with Propco, the “Original Asset Entities” and, together with any
entity that becomes a party thereto after the date thereof as an “Additional
Asset Entity” pursuant to a Joinder Agreement in substantially the form of
Exhibit H thereto, the “Asset Entities” and, the Asset Entities and the Issuer,
collectively, the “Obligors”), and the Indenture Trustee and is acknowledged and
agreed to by the Indenture Trustee.

W I T N E S S E T H:

WHEREAS, pursuant to the Indenture, the Issuer shall issue the Series 2017-1
Notes on the Initial Closing Date and may issue additional Series of Notes from
time to time following the Initial Closing Date that in each case are guaranteed
by the Asset Entities upon the terms and subject to the conditions set forth
therein;

WHEREAS, the Issuer is a subsidiary of the Guarantor; and

NOW, THEREFORE, in consideration of the premises and to induce the Indenture
Trustee and the Obligors to enter into the Indenture, the Guarantor hereby
agrees with the Indenture Trustee, for the ratable benefit of the Secured
Parties (as defined below), as follows:

SECTION 1.    DEFINED TERMS

1.1    Definitions.

(a)    Unless otherwise defined herein (including in the preamble and recitals
hereto), terms defined in the Indenture and used herein shall have the meanings
given to them in the Indenture, and the following terms used herein are as
defined in the New York UCC: Proceeds and Supporting Obligations.

(b)    The following terms shall have the following meanings:

“Additional Asset Entity”: as defined in the preamble hereto.

“Agreement”: as defined in the preamble hereto.

“Asset Entities”: as defined in the preamble hereto.

“Collateral”: as defined in Section 3.

“Guarantor”: as defined in the preamble hereto.



--------------------------------------------------------------------------------

“Guarantor Obligations”: with respect to the Guarantor, all obligations and
liabilities of the Guarantor which may arise under or in connection with this
Agreement (including, without limitation, Section 2), whether on account of
guarantee obligations, fees, indemnities, costs, expenses or otherwise
(including, without limitation, all fees and disbursements of counsel to the
Indenture Trustee, to the Backup Manager (including, if applicable, in its
capacity as successor Manager) or to the Servicer that are required to be paid
by the Guarantor pursuant to the terms of this Agreement).

“Issuer”: as defined in the preamble hereto.

“Issuer Interest”: the limited liability company interests of the Guarantor in
the Issuer.

“New York UCC”: the Uniform Commercial Code as from time to time in effect in
the State of New York.

“Obligations”: the collective reference to the principal amount of all Notes,
accrued interest thereon, any prepayment consideration payable with respect to
the Notes and all other obligations, liabilities and indebtedness to be paid by
or performed by the Guarantor or any of the Obligors (including, without
limitation, interest accruing at the then applicable rate provided in the
Indenture after the maturity of the Notes and interest accruing at the then
applicable rate provided in the Indenture after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to an Obligor, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) to the Indenture Trustee,
the Backup Manager, the Securities Intermediary, the Servicer or in respect of
the Notes or any of the other Transaction Documents, whether direct or indirect,
absolute or contingent, due or to become due, or now existing or hereafter
incurred, which may arise under, out of, or in connection with, the Indenture or
the other Transaction Documents, in each case whether on account of principal,
interest, fees, indemnities, costs, expenses or otherwise (including, without
limitation, all reasonable fees and disbursements of counsel to the Indenture
Trustee, the Backup Manager, the Securities Intermediary, or the Servicer that
are required to be paid by the Obligors pursuant to the terms of any of the
Transaction Documents).

“Obligors”: as defined in the preamble hereto.

“Original Asset Entities”: as defined in the preamble hereto.

“Secured Parties”: the Indenture Trustee, the Noteholders, the Manager, the
Backup Manager, the Securities Intermediary and the Servicer.

1.2    Other Definitional Provisions. Unless the context otherwise requires:

(a)    The words “hereof,” “herein”, “hereto” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement, and Section and
Schedule references are to this Agreement unless otherwise specified.

(b)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

 

2



--------------------------------------------------------------------------------

SECTION 2.    GUARANTEE

2.1    Guarantee.

(a)    The Guarantor hereby unconditionally and irrevocably guarantees to the
Indenture Trustee, for the ratable benefit of the Secured Parties and their
respective successors, indorsees, transferees and assigns, the prompt and
complete payment and performance by the Obligors when due (whether at the stated
maturity, by acceleration or otherwise) of the Obligations. The guarantee
provided hereunder is a guarantee of payment when due and not of collectability,
and is a primary obligation of the Guarantor and not merely a contract of
surety.

(b)    The guarantee contained in this Section 2 shall remain in full force and
effect until all the Obligations and the obligations of the Guarantor under the
guarantee contained in this Section 2 shall have been satisfied by payment in
full.

2.2    No Subrogation. Notwithstanding any payment made by the Guarantor
hereunder, the Guarantor shall not be entitled to be subrogated to any of the
rights of the Secured Parties against the Obligors or any collateral security or
guarantee or right of offset held by the Secured Parties for the payment of the
Obligations, nor shall the Guarantor seek or be entitled to seek any
contribution or reimbursement from the Obligors in respect of payments made by
the Guarantor hereunder, until the Obligations are paid in full. If any amount
shall be paid to the Guarantor on account of such subrogation rights at any time
when all of the Obligations shall not have been paid in full, such amount shall
be held by the Guarantor in trust for the Indenture Trustee, segregated from
other funds of the Guarantor, and shall, forthwith upon receipt by the
Guarantor, be turned over to the Indenture Trustee in the exact form received by
the Guarantor (duly indorsed by the Guarantor to the Indenture Trustee, if
required), to be applied against the Obligations, whether matured or unmatured,
in accordance with the Indenture.

2.3    Amendments, etc. with respect to the Obligations. The Guarantor shall
remain obligated hereunder notwithstanding that, without any reservation of
rights against the Guarantor and without notice to or further assent by the
Guarantor, any demand for payment of any of the Obligations made by the
Indenture Trustee may be rescinded and any of the Obligations continued, and the
Obligations, or the liability of any other Person upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Indenture Trustee, and the Indenture and the other Transaction Documents and
any other documents executed and delivered in connection therewith may be
amended, modified, supplemented or terminated, in whole or in part, in
accordance with the terms thereof from time to time, and any collateral
security, guarantee or right of offset at any time held by the Indenture Trustee
for the payment of the Obligations may be sold, exchanged, waived, surrendered
or released. The Indenture Trustee shall not have any obligation to protect,
secure, perfect or insure any Lien at any time held by it as security for the
Obligations or for the guarantee contained in this Section 2 or any property
subject thereto.

2.4    Guarantee Absolute and Unconditional. The Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Obligations
and notice of or proof of reliance by the Indenture Trustee upon the guarantee
contained in this Section 2 or acceptance of the guarantee contained in this
Section 2; the Obligations, and any of them, shall conclusively be deemed to
have been created, contracted or incurred, or renewed, extended, amended or
waived, in reliance upon the guarantee contained in this Section 2; and all
dealings between the Obligors and the Guarantor, on the one hand, and the
Indenture Trustee on behalf of the Secured Parties, on the other hand, likewise
shall be conclusively presumed to have been had or consummated in reliance upon
the guarantee contained in this Section 2. The Guarantor waives diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon the Obligors with respect to the Obligations. The Guarantor understands
and agrees that the guarantee contained in this Section 2 shall be construed as
a continuing, absolute and unconditional guarantee of payment without regard to
(a) the validity or enforceability of the Indenture or any other Transaction
Document, any of the Obligations or any other collateral security therefor or

 

3



--------------------------------------------------------------------------------

guarantee or right of offset with respect thereto at any time or from time to
time held by the Indenture Trustee, (b) any defense, set-off or counterclaim
(other than a defense of payment or performance) which may at any time be
available to or be asserted by the Obligors or any other Person against the
Indenture Trustee or (c) any other circumstance whatsoever (with or without
notice to or knowledge of the Obligors or the Guarantor) which constitutes, or
might be construed to constitute, an equitable or legal discharge of the
Obligors for the Obligations, or of the Guarantor under the guarantee contained
in this Section 2, in bankruptcy or in any other instance. When making any
demand hereunder or otherwise pursuing its rights and remedies hereunder against
the Guarantor, the Indenture Trustee may, but shall be under no obligation to,
make a similar demand on or otherwise pursue such rights and remedies as it may
have against the Obligors or any other Person or against any collateral security
or guarantee for the Obligations or any right of offset with respect thereto,
and any failure by the Indenture Trustee to make any such demand, to pursue such
other rights or remedies or to collect any payments from the Obligors or any
other Person or to realize upon any such collateral security or guarantee or to
exercise any such right of offset, or any release of an Obligor or any other
Person or any such collateral security, guarantee or right of offset, shall not
relieve the Guarantor of any obligation or liability hereunder, and shall not
impair or affect the rights and remedies, whether express, implied or available
as a matter of law, of the Indenture Trustee against the Guarantor. For the
purposes hereof “demand” shall include the commencement and continuance of any
legal proceedings.

2.5    Reinstatement. The guarantee contained in this Section 2 shall continue
to be effective, or be reinstated, as the case may be, if at any time payment,
or any part thereof, of any of the Obligations is rescinded or must otherwise be
restored or returned by the Indenture Trustee, the Servicer, any holder of a
Note or any other Secured Party upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of an Obligor or the Guarantor, or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, an Obligor or the Guarantor or any substantial
part of its property, or otherwise, all as though such payments had not been
made.

SECTION 3.    GRANT OF SECURITY INTEREST

The Guarantor hereby grants to the Indenture Trustee, for the benefit of the
Secured Parties, a security interest in all of the following property now owned
or at any time hereafter acquired by the Guarantor or in which the Guarantor now
has or at any time in the future may acquire any right, title or interest
(collectively, the “Collateral”), as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Guarantor Obligations and the Obligations:

(a)    all of the limited liability company interests in the Issuer;

(b)    to the extent not otherwise included, all Proceeds, Supporting
Obligations and products of any and all of the foregoing and all collateral
security and guarantees given by any Person with respect to any of the
foregoing; and

(c)    all books and records pertaining to any and all of the foregoing.

 

4



--------------------------------------------------------------------------------

SECTION 4.    REPRESENTATIONS AND WARRANTIES

The Guarantor hereby represents and warrants to the Indenture Trustee and each
Secured Party that:

4.1    Title; No Other Liens. Except for the security interest granted to the
Indenture Trustee pursuant to this Agreement and the other Liens permitted to
exist on the Collateral by the Indenture, the Guarantor owns each item of the
Collateral free and clear of any and all Liens or claims of others. The
Guarantor is the record and beneficial owner of, and has good and marketable
title to, the limited liability company interests of the Issuer, free of any and
all Liens or options in favor of, or claims of, any other Person, except the
security interest created by this Agreement, and such limited liability company
interests constitute 100% of the ownership interest in the Issuer. No financing
statement or other public notice with respect to all or any part of the
Collateral is on file or of record in any public office, except such as have
been filed in favor of the Indenture Trustee, for the benefit of the Secured
Parties, pursuant to this Agreement.

4.2    Perfected First Priority Liens. The security interests granted pursuant
to this Agreement (a) constitute valid, perfected (subject to the filing of
financing statements pursuant to Section 7.3) security interests in all of the
Collateral in favor of the Indenture Trustee, for the benefit of the Secured
Parties, as collateral security for the Guarantor Obligations and Obligations,
enforceable in accordance with the terms hereof and (b) are prior to all other
Liens on the Collateral in existence on the date hereof except for Liens
permitted by the Indenture.

4.3    Jurisdiction of Organization. On the date hereof, the Guarantor’s
jurisdiction of organization is, and since its formation has been, Delaware. The
Guarantor’s legal name is, and since its formation has been, the name set forth
on the signature page hereto. The limited liability company interest granted
hereunder constitutes “general intangibles” (within the meaning of
Section 9-102(a) of the New York UCC).

4.4    Guarantor Representations.

(a)    The Guarantor is duly organized, validly existing and in good standing as
a limited liability company under the laws of the State of Delaware. It has all
requisite power and authority to execute, deliver and perform its obligations
under each Transaction Document that it has entered into and to perform the
terms thereof.

(b)    The Guarantor is duly qualified and in good standing in each state or
territory where necessary to carry on its present businesses and operations,
except in jurisdictions in which the failure to be qualified and in good
standing could not reasonably be expected to have a Material Adverse Effect.

(c)    The execution, delivery and performance by it of the Transaction
Documents to which it is a party and the consummation of the transactions
contemplated thereby have been duly authorized by all necessary limited
liability company action.

(d)    The execution, delivery and performance by the Guarantor of this
Agreement and the consummation of the transactions contemplated hereby do not
and will not: (1) violate (x) its certificate of formation or limited liability
company agreement; (y) any provision of law applicable to it (except where such
violation will not cause a Material Adverse Effect) or (z) any order, judgment
or decree of any Governmental Authority binding on it or any of its property
(except where such violation will not cause a Material Adverse Effect); (2)
result in a breach of or constitute (with due notice or lapse of time or both) a
default under any Contractual Obligation binding upon it or its property (except
where such breach or default will not cause a Material Adverse Effect); or
(3) result in or require the creation or imposition of any Lien (other than
Liens permitted by the terms of the Indenture or created hereby) upon its
assets.

 

5



--------------------------------------------------------------------------------

(e)    The execution and delivery by the Guarantor of this Agreement, and the
consummation of the transactions contemplated hereby do not and will not require
any registration with, consent or approval of, or notice to, or other action to,
with or by, any Governmental Authority or any other Person which has not been
obtained or made and is in full force and effect other than any of the foregoing
the failure to have made or obtained will not cause a Material Adverse Effect.

(f)    This Agreement is the legally valid and binding obligation of the
Guarantor, enforceable against it, in accordance with its respective terms,
subject to bankruptcy, insolvency, moratorium, reorganization and other similar
laws affecting creditor rights and general equitable principles.

SECTION 5.    COVENANTS

The Guarantor covenants and agrees for the benefit of (and in the case of
Sections 5.11 and 5.12 represents and warrants to) the Indenture Trustee that,
from and after the date of this Agreement until the Obligations shall have been
paid in full:

5.1    Payment of Obligations. The Guarantor will pay and discharge or otherwise
satisfy at or before maturity or before they become delinquent, as the case may
be, all taxes, assessments and governmental charges or levies imposed upon the
Collateral or in respect of income or profits therefrom, as well as all claims
of any kind (including, without limitation, claims for labor, materials and
supplies) against or with respect to the Collateral, except that no such charge
need be paid if the amount or validity thereof is currently being contested in
good faith by appropriate proceedings, reserves in conformity with GAAP with
respect thereto have been provided on the books of the Guarantor and such
proceedings could not reasonably be expected to result in the sale, forfeiture
or loss of any material portion of the Collateral or any interest therein.

5.2    Existence; Qualification. The Guarantor at all times will preserve and
keep in full force and effect its existence as a limited liability company and
all rights and franchises to its business, including its qualification to do
business in each state where it is required by law to so qualify, except to the
extent that the failure to be so qualified would not have a Material Adverse
Effect.

5.3    Maintenance of Perfected Security Interest; Further Documentation.

(a)    The Guarantor shall not take any action contrary to, and shall maintain
the security interest created by this Agreement as a perfected security interest
having at least the priority described in Section 4.2 and shall defend such
security interest against the claims and demands of all Persons whomsoever.

(b)    At any time and from time to time, upon the written request of the
Indenture Trustee, and at the sole expense of the Guarantor, the Guarantor will
promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further actions as the Indenture Trustee
may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted,
including, without limitation, filing any financing or continuation statements
under the Uniform Commercial Code (or other similar laws) in effect in any
jurisdiction with respect to the security interests created hereby; provided,
however, that notwithstanding the foregoing, in no event shall the Indenture
Trustee be responsible or liable for monitoring or maintaining the perfection,
continuation of perfection or priority of any security interest created by this
Agreement.

5.4    Changes in Name, etc. The Guarantor will not, except upon prior written
notice to the Indenture Trustee and delivery of all additional financing
statements and other documents required by law

 

6



--------------------------------------------------------------------------------

or reasonably requested by the Indenture Trustee to maintain the validity,
perfection and priority of the security interests provided for herein,
(i) change its jurisdiction of organization from that referred to in Section 4.3
or (ii) change its name. The Guarantor will not permit the limited liability
company interest granted hereunder to become investment property (within the
meaning of Section 9-102(a) of the New York UCC).

5.5    Notices. The Guarantor will advise the Indenture Trustee promptly, in
reasonable detail, of any Lien (other than security interests created hereby or
Liens permitted under the Indenture) on any of the Collateral.

5.6    ERISA.

(a)    Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, the Guarantor shall not establish
any Employee Benefit Plan or Multiemployer Plan, or commence making
contributions to (or become obligated to make contributions to) any Employee
Benefit Plan or Multiemployer Plan.

(b)    Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, the Guarantor shall not: (i) engage
in any non-exempt prohibited transaction under Section 406 of ERISA or
Section 4975 of the Code or a violation of applicable Similar Law; or
(ii) except as may be necessary to comply with applicable laws, establish or
amend any Employee Benefit Plan which establishment or amendment could result in
liability to the Obligors or any ERISA Affiliate or increase the benefits
obligation of the Obligors; provided that if the Guarantor is in default of this
covenant under subsection (i), the Guarantor shall be deemed not to be in
default if such default results solely because (x) any portion of the Notes have
been, or will be, funded with plan assets of any Plan and (y) the purchase or
holding of such portion of the Notes by such Plan constitutes a non-exempt
prohibited transaction under Section 406 of ERISA or Section 4975 of the Code or
a violation of applicable Similar Law.

5.7     Indebtedness. The Guarantor shall not create, incur, assume, guarantee,
or otherwise become or remain directly or indirectly liable with respect to any
Indebtedness other than Permitted Indebtedness.

5.8     Liens. The Guarantor shall not create, incur, assume or permit to exist
any Lien on or with respect to the Collateral except Permitted Encumbrances.

5.9     Contingent Obligations. Other than Permitted Indebtedness, the Guarantor
shall not create or become or be liable with respect to any Contingent
Obligation.

5.10    Fundamental Change. Except as otherwise expressly permitted by the
Indenture, the Guarantor shall not (i) amend, modify or waive any term or
provision of its limited liability company agreement or other organizational
documents so as to violate or permit the violation of Section 5.11, unless
required by law; or (ii) liquidate, wind-up or dissolve. The Guarantor shall not
assign, pledge or otherwise transfer or dispose of any of its limited liability
company interests in the Issuer, except for the pledge hereunder in favor of the
Indenture Trustee (or any assignment or transfer in connection with the exercise
of remedies hereunder or under the Indenture).

5.11    Single Purpose Covenants.

(a)    The Guarantor has not owned, and does not own and will not own any assets
other than (i) its direct ownership interest in the Issuer and Related Property,
(ii) in connection with the

 

7



--------------------------------------------------------------------------------

addition of an Additional Asset Entity pursuant to the Indenture, the ownership
interests in such Additional Asset Entity pending the contribution thereof to
the Issuer or an Asset Entity and (iii) assets to be immediately contributed by
the Guarantor to the Issuer or an Asset Entity.

(b)    The Guarantor has not engaged in and will not engage in any business,
directly or indirectly, other than the ownership and management of the Issuer
Parties.

(c)    The Guarantor has not entered into, and will not enter into, any contract
or agreement with any Related Party except in the ordinary course of business
and upon terms and conditions that are intrinsically fair and substantially
similar to those that would be available on an arm’s-length basis with third
parties other than a Related Party (it being understood that the Management
Agreement and the other Transaction Documents shall be deemed to comply with
this covenant).

(d)    The Guarantor has not made any loans or advances to any Person (other
than to the Issuer Parties) that remain outstanding as of the Initial Closing
Date and will not make any loan or advance to any Person (including any of its
Affiliates) other than to the Issuer Parties or as expressly permitted by the
Transaction Documents, and has not acquired and will not acquire obligations or
securities of any Related Party.

(e)    The Guarantor reasonably expects to remain solvent and pay its own
liabilities, indebtedness, and obligations of any kind from its own separate
assets as the same shall become due and reasonably expects to maintain adequate
capital for its obligations in light of its contemplated business operations;
provided, however, that the foregoing shall not require the Guarantor to make
additional capital contributions or provide other financial support to any other
Issuer Party.

(f)    The Guarantor has done or caused to be done and will do all things
necessary to preserve its existence, and will not amend, modify or otherwise
change its limited liability company agreement or other organizational documents
in any manner with respect to the matters set forth in this Section 5.11.

(g)    The Guarantor has continuously maintained, and shall continuously
maintain, its existence and qualification to do business in all states necessary
to carry on its business.

(h)    The Guarantor has conducted and operated, and will conduct and operate,
its business as presently contemplated with respect to ownership of the Issuer.

(i)    The Guarantor has maintained, and will maintain, books and records and
bank accounts separate from those of its Related Parties and will maintain
financial statements that are separate from such Affiliates; provided, however,
that the Guarantor’s assets may be included in consolidated financial statements
of its Affiliates provided that (i) appropriate notation shall be made on such
consolidated financial statements to indicate the separateness of the Guarantor
and its subsidiaries from such Affiliates and to indicate that its assets and
credit are not available to satisfy the debts and other obligations of such
Affiliate or any other Person and (ii) such assets shall also be included in the
Guarantor’s own separate balance sheet.

(j)    Except as contemplated by the Management Agreement, the Guarantor has at
all times held, and will continue to hold, itself out to the public as, a legal
entity separate and distinct from any other Person (other than the other Issuer
Parties) and not as a department or division of any Person and will promptly
correct any known misunderstandings regarding its existence as a separate legal
entity.

 

8



--------------------------------------------------------------------------------

(k)    The Guarantor will have a sufficient number of employees (if any) in
light of its contemplated business operations and shall pay the salaries of its
own employees, if any, solely from its own funds.

(l)    The Guarantor has allocated, and will continue to allocate, fairly and
reasonably shared expenses with Affiliates (including, without limitation, any
shared office space).

(m)    The Guarantor will use stationery, invoices and checks separate from
those of any Related Party (it being understood that the Issuer Parties are
expressly permitted to use common stationery, invoices and checks among Issuer
Parties).

(n)    The Guarantor has filed, and will continue to file, all such separate tax
returns (or consolidated tax returns for two or more Issuer Parties, if
applicable) that are required under applicable law.

(o)    The Guarantor has not sought, acquiesced in, or suffered or permitted,
and will not seek, acquiesce in, or suffer or permit, its liquidation,
dissolution or winding up, in whole or in part.

(p)    The Guarantor will not enter into any transaction of merger or
consolidation, sell all or substantially all of its assets, or acquire by
purchase or otherwise all or substantially all of the business or assets of, or
any stock or beneficial ownership of, any Person (other than as contemplated by
the Transaction Documents).

(q)    The Guarantor has not commingled or permitted to be commingled, and will
not commingle or permit to be commingled, its funds or other assets with those
of any other Person (other than each other Issuer Party, or as may be held by
Manager, as agent, pursuant to the terms of the Management Agreement). The
Guarantor will ensure that funds belonging to it will be clearly traceable at
each step in any financial transaction.

(r)    The Guarantor has and will maintain its assets in such a manner that it
is not costly or difficult to segregate, ascertain or identify its individual
assets from those of any Related Party.

(s)    The Guarantor does not and will not hold itself out to have guaranteed or
otherwise be responsible for the debts or obligations of any other Person (other
than any obligations of another Issuer Party, including the Obligations).

(t)    The Guarantor has not guaranteed or otherwise become liable in connection
with any obligation of any other Person (other than the other Issuer Parties)
that remains outstanding, and will not guarantee or otherwise become liable on
or in connection with any obligation (other than the Obligations) of any other
Person (other than the other Issuer Parties) that remains outstanding.

(u)    The Guarantor has not held, and, except for funds deposited into the
Accounts in accordance with the Transaction Documents, shall not hold, title to
its assets other than solely in its own name.

(v)    The Guarantor shall comply in all material respects with all of the
assumptions, statements, certifications, representations, warranties and
covenants regarding or made by it contained in or appended to the
nonconsolidation opinion delivered on the Initial Closing Date.

(w)    The Guarantor has conducted, and will continue to conduct, its business
solely in its own name.

 

9



--------------------------------------------------------------------------------

(x)    The Guarantor has observed, and will continue to observe, all limited
liability company formalities.

(y)    The Guarantor has not formed, acquired or held any subsidiary (other than
the Issuer or an Asset Entity immediately contributed by the Guarantor to the
Issuer) and will not form, acquire or hold any other subsidiary, in each case,
other than the Issuer or an Asset Entity to be immediately contributed by the
Guarantor to the Issuer.

5.12    Bankruptcy.

(a)    The Guarantor shall not, without the prior unanimous written consent of
its board of directors, including the independent directors of such board,
institute proceedings for itself to be adjudicated bankrupt or insolvent;
consent to the institution of bankruptcy or insolvency proceedings against
itself; file a petition seeking, or consent to, reorganization or relief under
any applicable federal or state law relating to bankruptcy; seek or consent to
the appointment of a receiver, liquidator, assignee, trustee, sequestrator (or
other similar official) for itself or a substantial part of its property; make
or consent to any assignment for the benefit of creditors; or admit in writing
its inability to pay its debts generally as they become due.

(b)    The Guarantor has and at all times shall maintain at least two
(2) independent directors on its board of directors, who shall be selected by
its member.

SECTION 6.    REMEDIAL PROVISIONS

6.1    Rights with respect to the Issuer Interest.

(a)    Unless an Event of Default shall have occurred and be continuing and the
Indenture Trustee shall have given notice to the Guarantor of the Indenture
Trustee’s intent to exercise its corresponding rights pursuant to
Section 6.1(b), the Guarantor shall be permitted to receive all cash dividends
paid in respect of the Issuer Interest and, for the avoidance of doubt, to
distribute such dividends and all other payments and cash on hand to the owners
of the limited liability company interests in the Guarantor, and to exercise all
voting and corporate or other organizational rights with respect to the Issuer
Interest; provided, however, that no vote shall be cast or corporate or other
organizational right exercised or other action taken which, in the Indenture
Trustee’s reasonable judgment, would impair the Collateral or which would be
inconsistent with or result in any violation of any provision of the Indenture
or any other Transaction Document.

(b)    If an Event of Default shall occur and be continuing and the Indenture
Trustee shall give notice of its intent to exercise such rights to the
Guarantor, (i) the Indenture Trustee shall have the right to receive any and all
cash dividends, payments or other Proceeds paid in respect of the Issuer
Interest and make application thereof to the Obligations in accordance with the
Indenture and (ii) the Indenture Trustee or its nominee may thereafter exercise
(x) all voting, corporate and other rights pertaining to the Issuer Interest and
(y) any and all rights of conversion, exchange and subscription and any other
rights, privileges or options pertaining to the Issuer Interest as if it were
the absolute owner thereof, all without liability except to account for property
actually received by it, but the Indenture Trustee shall have no duty to the
Guarantor to exercise any such right, privilege or option and shall not be
responsible for any failure to do so or delay in so doing.

(c)    The Guarantor hereby authorizes and instructs the Issuer to (i) comply
with any instruction received by it from the Indenture Trustee in writing that
(x) states that an Event of Default has occurred and is continuing and (y) is
otherwise in accordance with the terms of this Agreement, without any

 

10



--------------------------------------------------------------------------------

other or further instructions from the Guarantor, and the Guarantor agrees that
the Issuer shall be fully protected in so complying, and (ii) unless otherwise
expressly permitted hereby, pay any dividends or other payments with respect to
the Issuer Interest directly to the Indenture Trustee.

(d)    Notwithstanding anything in this Agreement to the contrary, and for the
avoidance of doubt, this Agreement does not prohibit the limited liability
company interests in the Guarantor from being pledged by the owner of such
limited liability company interests to secure obligations of such owner or
Affiliate of such owner.

6.2    UCC and Other Remedies. If an Event of Default shall occur and be
continuing, the Indenture Trustee, on behalf of the Secured Parties, may
exercise, in addition to all other rights and remedies granted to them in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Obligations, all rights and remedies of a secured party under
the New York UCC or any other applicable law. Without limiting the generality of
the foregoing, the Indenture Trustee, without demand of performance or other
demand, presentment, protest, advertisement or notice of any kind (except any
notice required by law referred to below) to or upon the Guarantor or any other
Person (all and each of which demands, defenses, advertisements and notices are
hereby waived), may in such circumstances forthwith collect, receive,
appropriate and realize upon the Collateral, or any part thereof, or may
forthwith sell, lease, assign, give option or options to purchase, or otherwise
dispose of and deliver the Collateral or any part thereof (or contract to do any
of the foregoing), in one or more parcels at public or private sale or sales, at
any exchange, broker’s board or office of the Indenture Trustee or elsewhere
upon such terms and conditions as it may deem advisable and at such prices as it
may deem best, for cash or on credit or for future delivery without assumption
of any credit risk. The Indenture Trustee or any Secured Party shall have the
right upon any such public sale or sales, and, to the extent permitted by law,
upon any such private sale or sales, to purchase the whole or any part of the
Collateral so sold, free of any right or equity of redemption in the Guarantor,
which right or equity is hereby waived and released. The Indenture Trustee shall
apply the net proceeds of any action taken by it pursuant to this Section 6.2,
after deducting all reasonable costs and expenses of every kind incurred in
connection therewith or incidental to the care or safekeeping of any of the
Collateral or in any way relating to the Collateral or the rights of the
Indenture Trustee and the Secured Parties hereunder, including, without
limitation, reasonable attorneys’ fees and disbursements, to the payment in
whole or in part of the Obligations, in accordance with the Indenture, and only
after such application and after the payment by the Indenture Trustee of any
other amount required by any provision of law, including, without limitation,
Section 9-615(a)(3) of the New York UCC, shall the Indenture Trustee account for
the surplus, if any, to the Guarantor. To the extent permitted by applicable
law, the Guarantor waives all claims, damages and demands it may acquire against
the Indenture Trustee or any Secured Party arising out of the exercise by them
of any rights hereunder. If any notice of a proposed sale or other disposition
of Collateral shall be required by law, such notice shall be deemed reasonable
and proper if given at least ten (10) days before such sale or other
disposition.

6.3    Extinguishment of Obligations. Notwithstanding anything to the contrary
in this Agreement, all obligations of the Guarantor hereunder shall be deemed to
be extinguished in the event that, at any time, the Issuer, the Guarantor and
the Asset Entities have no assets (which shall include claims that may be
asserted by the Issuer, the Guarantor and the Asset Entities with respect to
contractual obligations of third parties to the Issuer, the Guarantor and the
Asset Entities). To the fullest extent permitted by applicable law, no further
claims may be brought against any of the Guarantor’s directors or officers or
against their shareholders, partners or members, as the case may be, for any
such obligations.

 

11



--------------------------------------------------------------------------------

SECTION 7.    THE INDENTURE TRUSTEE

7.1    Indenture Trustee’s Appointment as Attorney-in-Fact, etc.

(a)    The Guarantor hereby irrevocably constitutes and appoints the Indenture
Trustee and any officer or agent thereof, with full power of substitution, as
its true and lawful attorney-in-fact with full irrevocable power and authority
in the place and stead of the Guarantor and in the name of the Guarantor or in
its own name, for the purpose of carrying out the terms of this Agreement, to
take any and all appropriate action and to execute any and all documents and
instruments which may be necessary or desirable to accomplish the purposes of
this Agreement. Anything in this Section 7.1(a) to the contrary notwithstanding,
the Indenture Trustee agrees that it will not exercise any rights under the
power of attorney provided for in this Section 7.1(a) unless an Event of Default
shall have occurred and be continuing.

(b)    If the Guarantor fails to perform or comply with any of its agreements
contained herein, the Indenture Trustee, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement.

(c)    The expenses of the Indenture Trustee incurred in connection with actions
undertaken as provided in this Section 7.1, together with interest thereon at a
rate per annum equal to the rate payable in respect of Servicing Advances, from
the date of payment by the Indenture Trustee to the date reimbursed by the
Guarantor, shall be payable by the Guarantor to the Indenture Trustee on demand.

(d)    The Guarantor hereby ratifies all that such attorneys shall lawfully do
or cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

7.2    Duty of Indenture Trustee. The Indenture Trustee’s sole duty with respect
to the custody, safekeeping and physical preservation of the Collateral in its
possession, under Section 9-207 of the New York UCC or otherwise, shall be to
deal with it in the same manner as the Indenture Trustee deals with similar
property for the account of third parties. None of the Indenture Trustee, any
Secured Party or any of their respective officers, directors, employees or
agents shall be liable for failure to demand, collect or realize upon any of the
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of the Guarantor or any
other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof. The powers conferred on the Indenture Trustee
hereunder are solely to protect the Indenture Trustee’s and the Secured Parties’
interests in the Collateral and shall not impose any duty upon the Indenture
Trustee or any Secured Party to exercise any such powers. The Indenture Trustee
shall be accountable only for amounts that it actually receives as a result of
the exercise of such powers, and neither any of its officers, directors,
employees or agents shall be responsible to the Guarantor for any act or failure
to act hereunder, except for their own bad faith, gross negligence or willful
misconduct.

7.3    Filing of Financing Statements. Pursuant to any applicable law, the
Guarantor authorizes the Indenture Trustee to file or record financing
statements and other filing or recording documents or instruments (however the
Indenture Trustee shall not have the obligation to file or record) with respect
to the Collateral without the signature of the Guarantor in such form and in
such offices as appropriate to perfect the security interests of the Indenture
Trustee under this Agreement. The Guarantor authorizes the use of the collateral
description “all personal property” in any such financing statements.

7.4    Authority of Indenture Trustee. The Guarantor acknowledges that the
rights and responsibilities of the Indenture Trustee under this Agreement with
respect to any action taken by the Indenture Trustee or the exercise or
non-exercise by the Indenture Trustee of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Indenture Trustee and the Secured
Parties, be governed by the Indenture

 

12



--------------------------------------------------------------------------------

and by such other agreements with respect thereto as may exist from time to time
among them, but, as between the Indenture Trustee and the Guarantor, the
Indenture Trustee shall be conclusively presumed to be acting as agent for the
Secured Parties with full and valid authority so to act or refrain from acting,
and the Guarantor shall not be under any obligation, or entitlement, to make any
inquiry respecting such authority.

7.5    Concerning the Indenture Trustee. The Indenture Trustee shall be afforded
the same rights, protections, immunities and indemnities set forth in the
Indenture as if the same were specifically set forth herein.

SECTION 8.    MISCELLANEOUS

8.1    Amendments in Writing. None of the terms or provisions of this Agreement
may be waived, amended, supplemented or otherwise modified except in accordance
with Article XIII of the Indenture.

8.2    Notices. All notices, requests and demands to or upon the Indenture
Trustee or the Guarantor hereunder shall be effected in the manner provided for
in the Indenture; provided that any such notice, request or demand to or upon
the Guarantor shall be addressed to the Guarantor at its notice address set
forth on Schedule 1.

8.3    No Waiver by Course of Conduct; Cumulative Remedies. Neither the
Indenture Trustee nor any Secured Party shall by any act (except by a written
instrument pursuant to Section 8.1), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default or Event of Default. No failure to exercise, nor any delay in
exercising, on the part of the Indenture Trustee or any Secured Party, any
right, power or privilege hereunder shall operate as a waiver thereof. No single
or partial exercise of any right, power or privilege hereunder shall preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. A waiver by the Indenture Trustee or any Secured Party of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which the Indenture Trustee or such Secured Party would
otherwise have on any future occasion. The rights and remedies herein provided
are cumulative, may be exercised singly or concurrently and are not exclusive of
any other rights or remedies provided by law.

8.4    Enforcement Expenses; Indemnification.

(a)    The Guarantor agrees to pay or reimburse the Indenture Trustee for all
its costs and expenses incurred in collecting against the Guarantor under the
guarantee contained in Section 2 or otherwise enforcing or preserving any rights
under this Agreement, including, without limitation, the fees and disbursements
of counsel to the Indenture Trustee.

(b)    The Guarantor agrees to pay, and to hold the Indenture Trustee harmless
from, any and all liabilities with respect to, or resulting from any delay in
paying, any and all stamp, excise, sales or other taxes which may be payable or
determined to be payable with respect to any of the Collateral or in connection
with any of the transactions contemplated by this Agreement.

(c)    The Guarantor agrees to pay, and to hold the Indenture Trustee and each
Secured Party harmless from, any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement to the extent the
Issuer would be required to do so pursuant to the Indenture.

 

13



--------------------------------------------------------------------------------

8.5    Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of the Guarantor and shall inure to the benefit of the
Indenture Trustee and the Secured Parties and their successors and permitted
assigns.

8.6    Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
facsimile or other electronic means including telecopy, email or otherwise), and
all of said counterparts taken together shall be deemed to constitute one and
the same instrument. Delivery of an executed signature page of this Agreement by
facsimile or other electronic transmission (including, without limitation, via
Portable Document Format or “PDF”) shall be as effective as delivery of a
manually executed counterpart hereof.

8.7    Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

8.8    Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

8.9     GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY THE LAW OF THE STATE
OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES THAT WOULD RESULT IN
THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.

8.10    Submission To Jurisdiction; Waivers. The Guarantor hereby irrevocably
and unconditionally:

(a)    submits for itself and its property to the jurisdiction of the United
Stated federal court sitting in the Borough of Manhattan, the City of New York
or, if such federal courts do not have subject matter or diversity jurisdiction
for a particular proceeding, in the state courts sitting in the City of New
York, Borough of Manhattan in respect of any suit, action or proceeding arising
out of or in relation to this Agreement;

(b)    consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Guarantor at its
address referred to in Section 8.2 or at such other address of which the
Indenture Trustee shall have been notified pursuant thereto;

(d)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section 8.10 any special, exemplary, punitive or consequential damages.

 

14



--------------------------------------------------------------------------------

8.11    Acknowledgements. The Guarantor hereby acknowledges that:

(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Agreement;

(b)    neither the Indenture Trustee nor any Obligor has any fiduciary
relationship with or duty to the Guarantor arising out of or in connection with
this Agreement or any of the other Transaction Documents, and the relationship
between the Guarantor, on the one hand, and the Indenture Trustee and Obligors,
on the other hand, in connection herewith or therewith is solely that of debtor
and creditor; and

(c)    no joint venture is created hereby or by the other Transaction Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Obligors or among the Guarantor and the Obligors.

8.12    Releases. At such time as the Obligations shall have been paid in full,
the Collateral shall be released from the Liens created hereby, and this
Agreement and all obligations (other than those expressly stated to survive such
termination) of the Indenture Trustee and the Guarantor hereunder shall
terminate, all without delivery of any instrument or performance of any act by
any party, and all rights to the Collateral shall revert to the Guarantor. At
the request and sole expense of the Guarantor following any such termination,
the Indenture Trustee shall deliver to the Guarantor any Collateral held by the
Indenture Trustee hereunder, and execute and deliver to the Guarantor such
documents as the Guarantor shall reasonably request and prepare to evidence such
termination.

8.13    WAIVER OF JURY TRIAL. THE GUARANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.

8.14    No Petition.

(a)    The Indenture Trustee hereby covenants and agrees that it will not at any
time institute against the Guarantor, or join in any institution against the
Guarantor of, any bankruptcy, reorganization, insolvency or similar proceedings,
or other proceedings under any federal, state or foreign bankruptcy or similar
law in connection with any obligations hereunder.

(b)    Prior to the date that is one year and one day after the date on which
the Indenture has been terminated in accordance with its terms and all
Obligations thereunder and under the other Transaction Documents have been fully
satisfied, the Guarantor shall not institute, or join any other Person in
instituting, or authorize a trustee or other Person acting on its behalf or on
behalf of others to institute, any bankruptcy, reorganization, arrangement,
insolvency, liquidation or receivership proceedings under the laws of the United
States of America or any state thereof against any Obligor.

8.15    No Recourse. No recourse may be taken directly or indirectly with
respect to the obligations of the Guarantor hereunder or under the Indenture,
any Indenture Supplement, on the Notes, or any certificate or other writing
delivered in connection herewith against any partner, owner, beneficiary,
officer, director, employee or agent of the Guarantor in its individual
capacity, any holder of equity in the Guarantor, except as any such Person has
expressly agreed.

[SIGNATURE PAGES FOLLOW]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Security Agreement to be duly executed and delivered as of the date first above
written.

 

LMRK GUARANTOR CO. 2 LLC   as Guarantor By:  

/s/ George P. Doyle

  Name: George P. Doyle   Title: Authorized Representative

ACKNOWLEDGED AND AGREED:

 

WILMINGTON TRUST, NATIONAL ASSOCIATION   not in its individual capacity but
solely as Indenture Trustee By:  

/s/ Eric A. Kardash

  Name: Eric A. Kardash   Title: Assistant Vice President

 

[Signature Page to Guarantee and Security Agreement]



--------------------------------------------------------------------------------

Schedule 1

NOTICE ADDRESSES OF GUARANTOR

LMRK Guarantor Co. 2 LLC

2141 Rosecrans Avenue, Suite 2100

El Segundo, California 90245

Attention: George Doyle

With copies to:

Landmark Infrastructure Partners LP

2141 Rosecrans Avenue, Suite 2100

El Segundo, California 90245

Attention: Legal Department